Case: 09-50265     Document: 00511085065          Page: 1    Date Filed: 04/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 20, 2010
                                     No. 09-50265
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

NATHASHA R. SCOTT,

                                                   Plaintiff-Appellant

v.

JP MORGAN CHASE BANK,

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CV-345


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Nathasha R. Scott filed a complaint under Title I of the Americans with
Disabilities Act (ADA), alleging that her termination of employment with J.P.
Morgan Chase Bank was a violation of the ADA and retaliation for a prior
complaint of discrimination she filed with the Equal Employment Opportunity
Commission (EEOC). The district court granted Chase’s motion for summary
judgment and dismissed Scott’s claims. We AFFIRM.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50265    Document: 00511085065 Page: 2         Date Filed: 04/20/2010
                                 No. 09-50265

      Scott, who suffers from diabetes, alleged that Chase failed to accommodate
her request for a part-time schedule; terminated her employment without
inquiry into her protected disability; and retaliated against her for filing a
complaint with the EEOC in 2006.
      To establish a prima facie case of discrimination under the ADA, a plaintiff
must establish the following: (1) she suffers from a disability; (2) she is qualified
for the job despite the disability; (3) she was subjected to an adverse employment
action due to the disability; and (4) she was treated less favorably than non-
disabled employees. McInnis v. Alamo Cmty. Coll. Dist., 207 F.3d 276, 279-80
(5th Cir. 2000). Under the ADA, a covered employer must provide “reasonable
accommodations to the known physical or mental limitations of an otherwise
qualified individual with a disability who is an applicant or employee, unless
[the employer] can demonstrate that the accommodation would impose an undue
hardship.” 42 U.S.C. § 12112(b)(5)(A). It is the employee’s responsibility to
request reasonable accommodations. Jenkins v. Cleco Power, LLC, 487 F.3d 309,
315 (5th Cir. 2007). This court reviews the district court’s grant of a summary
judgment motion de novo. Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003).
      The record reflects that Chase provided accommodations to Scott’s
disability by providing her with additional breaks and a reduced work schedule
through most of 2006. However, despite these accommodations, Scott missed a
substantial amount of work, including almost three months of unapproved
absences prior to her termination in March 2007. Scott’s challenge to the district
court’s grant of Chase’s summary judgment motion fails because the evidence in
the instant case, viewed in the light most favorable to Scott, supports the
conclusion that Scott was unable to perform her job as she was repeatedly absent
from work and failed to support her request for a reasonable accommodation
under the ADA. See, e.g., Rogers v. Int’l Marine Terminals, Inc., 87 F.3d 755,
759 (5th Cir. 1996); Taylor v. Principal Fin. Group, Inc., 93 F.3d 155, 164-66 (5th
Cir. 1996).

                                         2
   Case: 09-50265    Document: 00511085065 Page: 3        Date Filed: 04/20/2010
                                 No. 09-50265

      On appeal, Scott does not raise a claim that her termination was
retaliation for a prior complaint of discrimination she filed against Chase with
the EEOC in 2006. Although pro se briefs are afforded liberal construction,
Haines v. Kerner, 404 U.S. 519, 520 (1972), even they must contain the
arguments we are to consider Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993). Scott has abandoned her retaliation claim by failing to raise it before this
court. Accordingly, the judgment of the district court is AFFIRMED.




                                        3